Mr. Justice Thomas delivered the opinion of the court: This is a claim filed by the county of Will for $596.20 for fees, costs and expenses incurred and paid in the prosecution of Otto Malm for the murder of John Mack on the 16th day of July, 1925, both being prisoners in the State Penitentiary at Joliet at that time. Malm was indicated and tried at the following September term of the Circuit Court of Will county., and was convicted and sentenced to the penitentiary for life. The Attorney General has filed a statement in this case, to which is attached as an exhibit a letter from the warden of the penitentiary at Joliet. The statement and letter both admit that the facts set out in claimant’s declaration in this case are true and correct, and the Attorney General in his statement consents to an award in favor of claimant in the sum of $596.20. Section 39 of chapter 108 of Hurd’s Revised statutes of 1917 provides that all fees and costs arising from the prosecution of convicts for crimes committed in the penitentiary at Joliet shall be paid by the State. Under this statute claimant is entitled to be reimbursed by the State for the amounts paid by it in the prosecution of that case. We therefore allow the claimant an award in the sum of $596.20.